     Case 2:20-cv-02470-WBS-JDP Document 16-10 Filed 12/29/20 Page 1 of 2



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     [proposed] ORDER NUMBER THREE
17   individually and as parent of K.M. and J.S.,           GRANTING PETITIONERS’ REQUEST FOR
                                                        )   ORDER TO SHOW CAUSE
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )   Date:        February 22, 2021
20                                                      )   Time:        1:30 PM
                                                        )   Courtroom:   5
21          v.                                          )   Judge:       William B. Shubb
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                                    -1-
                               [proposed] ORDER NUMBER THREE TO SHOW CAUSE
     Case 2:20-cv-02470-WBS-JDP Document 16-10 Filed 12/29/20 Page 2 of 2



 1          This matter is before the Court on Petitioners’ Motion for a Preliminary Injunction, or in the
 2 alternative Request for Order to Show Cause. Having considered the motion, including Petitioners’
 3 Memorandum of Law, supporting evidence, matters subject to judicial notice, and Respondent’s
 4 opposition thereto, and having further considered: (1) the likelihood that Petitioners will succeed on
 5 the merits of their claims; (2) the likelihood that Petitioners will suffer irreparable injury absent an
 6 injunction; (3) whether injunctive relief would substantially harm Respondent; and (4) whether the
 7 public interest would be furthered by an injunction, this Court concludes that Petitioners are entitled
 8 to preliminary injunctive relief. The Court finds that Petitioners have satisfied all of the above
 9 elements of proof.
10          THEREFORE, Petitioners’ Request for Order to Show Cause is GRANTED.
11          The Court finds it is unconstitutional to discriminate against any American Citizen, by

12 denial of educational opportunities, employment, travel, or any other common right,
13 based solely upon their refusal to serve in medical experimentation, including but not limited to, the
14 Citizen's refusal to submit to vaccines undergoing phase 1 through phase 4 trials.
15          The legal burden has shifted to Respondent to numerically prove that benefits of vaccine
16 exposure, at any level of exposure, currently outweigh the short-term and long-term risks associated
17 with vaccine exposure.
18          To shift the burdens above, Respondent must provide a large data set comparing vaccinated
19 individuals to fully unvaccinated control group(s), so that this Court can numerically identify

20 risk/benefit ratios confirming whether or not vaccination is, in the aggregate, helping or damaging
21 public health. Respondent has the burden to calculate and provide this Court with expert-verified
22 data on the long-term effects of vaccine-triggered human immune-system alterations that can prove
23 to this Court numerically that vaccines are not a material cause of injured and dysfunctional
24 immune systems in America.
25 DONE AND ORDERED this __ day of ______, 2021,
26                                         _________________________________
27
                                           Hon. ____________________________
28                                         UNITED STATES DISTRICT JUDGE
                                                   -2-
                              [proposed] ORDER NUMBER THREE TO SHOW CAUSE
